Citation Nr: 1141958	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  11-05 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Diego, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee osteoarthritis.

2.  Entitlement to a rating in excess of 10 percent for left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel



INTRODUCTION

The Veteran had verified active service from September 1965 to October 1967. 

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a November 2009 rating decision in which the RO assigned separate 10 percent disability ratings for service-connected osteoarthritis of both knees.  A notice of disagreement was filed in September 2010, a statement of the case and a supplemental statement of the case were issued in January 2011, and a substantive appeal was received in February 2011. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action, on his part, is required.


REMAND

In a February 2011 VA Form 9, the Veteran checked the box indicating that he wanted a BVA hearing at a local VA Office.  In a November 2011 statement, the Veteran's representative confirmed that it was the Veteran's wish to have a Travel Board hearing.  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Since the RO schedules Travel Board hearings, a remand to the RO is warranted.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing.  After the hearing is conducted, or in the event the appellant withdraws his hearing request or fails to report for the scheduled hearing, the case should be returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. § 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


